Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered February 4, 1999, as amended on or about August 6, 1999, convicting defendant, after a jury trial, of criminal contempt in the first degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The indictment was jurisdictionally valid, since, in accusing defendant of the crime of “Criminal Contempt in the First Degree,” it adopted the title of the statute, thereby incorporating Penal Law § 215.51 (c) and the elements of the crime charged, thus affording defendant fair notice of the charges against him (see, People v Ray, 71 NY2d 849, 850).
The court’s preclusion of certain testimony allegedly showing bias on the part of the victim did not deprive defendant of a fair trial because this evidence was exceedingly remote and lacked probative value (see, People v Thomas, 46 NY2d 100, 105-106, appeal dismissed 444 US 891).
We have considered and rejected defendant’s remaining arguments. Concur—Williams, P.J., Andrias, Buckley and Rosenberger, JJ.